Citation Nr: 0201147	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  94-04 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for bilateral 
knee arthritis, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) initial rating 
for status post medial and lateral meniscus tear repair, 
right knee.  

3.  Entitlement to a compensable evaluation for status post 
medial meniscus tear repair, left knee, prior to October 
1996.  

4.  Entitlement to a rating in excess of 20 percent for 
status post medial meniscus tear repair, left knee, from 
October 1996 to August 1999.  

5.  Entitlement to a rating in excess of 10 percent for 
status post medial meniscus tear repair, left knee, after 
August 1999.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran retired from active military duty in January 
1992, with more than 20 years of service.  

This appeal arises from a June 1992 and subsequent rating 
actions issued by the Department of Veterans Affairs (VA) 
regional office (RO) in St. Petersburg, Florida.  The matter 
was previously before the Board of Veterans' Appeals (Board) 
on two prior occasions and was remanded for additional 
development each time.  These remands took place in February 
1996 and June 1998.  The case has since been returned to the 
Board.


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.  

2.  The veteran has bilateral knee arthritis and the knees 
are major joints, but his arthritis is not productive of 
limitation of motion.  

3.  The veteran's right knee disorder, a residual of surgery, 
was symptomatic from February 1992 to April 1996.  

4.  From May 1, 1996, the veteran's right knee disorder is 
not shown to be productive of any symptoms.  

5.  The veteran's left knee disorder, a residual of surgery, 
was symptomatic from February 1992 to April 1996.

6.  The veteran's left knee disorder was not shown to be 
productive of more than frequent episodes of pain and 
effusion into the joint or moderate subluxation or lateral 
instability between April 1996 and August 1, 1999.  

7.  From August 1, 1999, the veteran's left knee disorder is 
not shown to be productive of frequent episodes of locking, 
pain, and effusion into the joint, or more than slight 
impairment due to recurrent subluxation or lateral 
instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for bilateral knee arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5003, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.40, 4.45; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)), Diagnostic Codes 5260, 5261 (2001).  

2.  Effective from February 1992 to May 1, 1996, the criteria 
for a 10 percent rating for status post medial and lateral 
meniscus tear repair, right knee, have been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45; 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)), 
Diagnostic Codes 5257, 5258, 5259 (2001).

3.  The criteria for a compensable evaluation for status post 
medial and lateral meniscus tear repair, right knee, 
effective from May 1, 1996 are not met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)), Diagnostic 
Codes 5257, 5258, 5259 (2001). 

4.  Effective from February 1992 to April 1996, the criteria 
for a 10 percent rating for status post medial meniscus tear 
repair, left knee, have been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45; 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)), Diagnostic Codes 
5257, 5258, 5259 (2001). 

5.  Effective from April 1996 to August 1999 the criteria for 
a 20 percent rating for status post medial meniscus tear 
repair, left knee, have been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45; 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)), Diagnostic Codes 
5257, 5258, 5259 (2001).  

6.  The criteria for a rating in excess of 10 percent for 
status post medial meniscus tear repair, left knee, after May 
1, 1996 are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45; 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)), Diagnostic Codes 5257, 
5258, 5259 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, but after the case was last 
adjudicated by the RO, the Veterans' Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This legislation is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), and it essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law, which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are now published at 66 Fed. Reg. 
45620, 45630-32 (August 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new legislation and implementing regulations insofar as 
VA has already met all notice and duty to assist obligations 
to the veteran that they set forth.  In essence, through the 
statement of the case and supplemental statements of the 
case, the veteran has been notified as to the law and 
regulations governing entitlement to the benefit he seeks.  
Similarly, by these documents, the veteran has been advised 
of the evidence which would substantiate his claim, and the 
evidence which has been considered in connection with his 
appeal.  Moreover, the veteran's service medical records have 
been associated with the claims file, the records of the 
treatment the veteran has indicated he received for the 
disabilities at issue have been associated with the claims 
file, and he has been examined on a number of occasions in 
connection with this appeal.  Neither the veteran nor his 
representative has identified any other source from which any 
further relevant information could be obtained.  Under these 
circumstances, it may be concluded that VA's notice 
obligations and its obligation to obtain any other records in 
this case has been satisfied. 

As stated, since the requirements of the VCAA have been met, 
the veteran will not be prejudiced as a result of the Board 
deciding this appeal without first affording the RO an 
opportunity to consider the claims anew in light of the VCAA 
and its implementing regulations, or without first affording 
the veteran opportunity to respond to the new regulatory 
language.  A remand for the RO to consider this law or to 
have the veteran respond to the new legal criteria would 
serve no useful purpose, but would only delay resolution of 
the veteran's claims.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


A.  Procedural Background

Prior to beginning a discussion of the particulars of the 
impairment caused by the veteran's bilateral knee disability, 
it will be necessary to describe the current posture of his 
claim.  Essentially, the veteran simply contends that the 
disability evaluation assigned for the impairment caused by 
his knees does not reflect the true extent of his impairment.  
Because of the various ways in which the RO has characterized 
the veteran's disability, and because the RO found the 
veteran's degree of impairment to have varied over the years 
since service connection was established, it will be 
necessary to address his appeal as set forth by the issues 
identified on the front page of this decision.  A more 
precise description of the sequence of events that has led up 
to the current posture of the veteran's appeal follows.  

By a June 1992 rating action, service connection was 
established for disabilities characterized as "status post 
medial and lateral meniscus tear repair, right knee" and 
"status post medial meniscus tear repair, left knee."  Each 
knee impairment was assigned a noncompensable disability 
evaluation, under the provisions of Diagnostic Code 5257, 
effective from February 1992.  (The Diagnostic Codes are 
found in the Schedule for Rating Disabilities at 38 C.F.R. 
Part IV, and set forth the criteria to be used for evaluating 
disabilities.)  Diagnostic Code 5257 essentially contemplates 
knee impairment due to recurrent subluxation or lateral 
instability. 

In a September 1996 rating action, the RO re-characterized 
the veteran's left and right knee disabilities as a single 
entity, "arthritis of both knees."  A 10 percent rating for 
this single disability was then awarded effective from 
February 1992.  The following year, in a September 1997 
rating action, the veteran was awarded a separate 20 percent 
disability evaluation for a left knee disorder, effective 
from October 1996.  A distinct disability evaluation for the 
veteran's right knee was not established, but he continued to 
carry a separate 10 percent rating for "arthritis of both 
knees."  Thus, he was assigned a 20 percent rating for 
"instability of left knee" and a 10 percent rating for 
"traumatic arthritis of both knees."  

In a May 1999 rating action, the RO reduced the 20 percent 
evaluation for the veteran's left knee disability to 10 
percent.  This was made effective from August 1999.  The 
evaluation of arthritis remained unchanged. 

In essence, what may be understood to have occurred in this 
case is that the RO has recognized the veteran to have 
arthritis in each knee for which he is entitled a separate 
disability evaluation.  In addition, he is entitled to an 
evaluation for any other knee impairment as may be found.  
The RO determined the veteran was entitled to a 10 percent 
evaluation for his arthritis since February 1992.  No 
separate entitlement to any other right knee impairment has 
been awarded, but the RO has assigned a separate left knee 
disability evaluation.  As indicated above, a 20 percent 
evaluation was assigned for left knee instability from 
October 1996 to August 1999, and after August 1999, a 
separate 10 percent evaluation was assigned for that knee.  
(Although not pertinent to this appeal, the veteran was also 
assigned a temporary non-schedular total disability 
evaluation effective from May 1996 to July 1996, pursuant to 
the provisions of 38 C.F.R. § 4.30 following May 1996 
arthroscopic procedure.)  

Since the veteran perfected an appeal with respect to the 
initial schedular rating back in 1992, and this appeal has 
been pending since that time, the Board must now determine 
whether the ratings assigned over the course of the years as 
described above are appropriate or whether schedular 
disability evaluations in excess of those that have been 
assigned are warranted.  


B.  Factual Background

Having described what may be considered the procedural 
background of this matter, the Board now turns to the merits 
of the claim.  In February 1992, the veteran submitted his 
original application for VA benefits.  Among the disabilities 
for which the veteran sought service connection was 
impairment to his knees.  In connection with this claim, the 
veteran's service medical records were obtained, and he was 
examined for VA purposes in April 1992.  

The veteran's service medical records showed that in March 
1991, he underwent surgical treatment for an incompetent 
anterior cruciate ligament and a posterior horn tear of the 
medial meniscus in his left knee.  In June 1991, the veteran 
underwent surgery on his right knee for complex degenerative 
tears of both the medial and lateral menisci.  In addition, 
an entry in a service medical record dated in October 1991 
included the assessment "Arthritis Both Knees" which 
apparently was based on prior MRI studies.  

The VA examination report revealed that the veteran 
complained of knee pain with prolonged standing and walking 
long distances that was worse on the left.  Inspection 
revealed small arthroscopic scars medial and laterally on 
both knees.  Range of flexion of each knee was described as 
normal, at 130 degrees bilaterally.  There was no evidence of 
any ligamentous weakness but considerable grading in the left 
knee.  X-rays of the knees revealed slight narrowing of the 
medial compartment of both knees.  The presence of loose 
bodies was suspected in the right knee, but could not be 
confirmed on a follow-up X-ray.  The diagnosis was status 
post arthroscopic surgery for torn cartilage bilateral, with 
some residual pain.  

In August 1992, the veteran submitted to the RO a statement 
from a private physician, R.J.G., MD (Dr. G.).  In this 
statement, Dr. G. indicated that the veteran presented with 
bilateral painful knees, with recurrent effusion and giving 
way.  Examination of the knees disclosed stable joint motion 
although the veteran's "mediocollateral on the right 
demonstrates a little more laxity than that on the left, more 
consistent with the loss of his normal genuvalgus angulation 
secondary to his arthritic change."  It was specifically 
noted, however, that there was no evidence of actual ligament 
damage instability.  There was crepitance in the right knee 
and pain was produced in both knees on testing.  Further, 
there was both medial and lateral joint line tenderness to 
deep direct pressure.  

Thereafter, the record reflects that the veteran sought VA 
outpatient treatment for his knee complaints between October 
1992 and January 1993.  These records show that the veteran 
was primarily seen for complaints of pain, although it was 
noted in December 1992 that he had lax anterior cruciate 
ligament on the right and left, together with a loss of range 
of knee motion on the left.  (It measured from 0 degrees to 
115 degrees.)  

In March 1993, the veteran was again examined for VA 
purposes.  The report from this examination showed that the 
veteran complained of throbbing aching discomfort along the 
medial aspect of both knees after prolonged weight bearing 
for longer than six to eight hours, relieved by rest and warm 
compresses.  Occasional swelling was also reported by the 
veteran.  The examiner found that there was medial tenderness 
to pressure over the articular junctions of both knees, but 
no effusion or other sign of inflammation at the time of the 
examination.  Abduction produced medial knee pain and 
adduction produced lateral knee pain.  Range of motion 
studies revealed full extension present, with flexion to 135 
degrees on the right and to 150 degrees on the left.  X-rays 
revealed what was considered to be no significant change from 
the previous films taken in April 1992, and the diagnosis was 
"Residual following arthroscopic surgery for torn menisci, 
both knees."  

Following this examination, the record shows that the veteran 
next sought treatment for his knees in July 1993.  At that 
time, the veteran complained of increasingly aching knees.  
It was noted that there was no swelling present, and the 
veteran was advised to continue conservative care.  No drugs 
were provided.  

In a statement received from the veteran in April 1996, he 
advised that he had not sought out any medical care for his 
knees since 1993, but that he recently fell and again sought 
out treatment.  Private records dated in April 1996 were then 
obtained, along with a May 1996 statement from the physician 
that provided this care, M.J.R., MD (Dr. R).  The treatment 
records reflect that care was exclusively provided for the 
left knee, which the veteran complained was painful.  The 
knee was also observed to be swollen, with tenderness noted 
at the medial joint.  There apparently was no laxity, 
although there was crepitus on range of motion and X-rays 
were interpreted as revealing degenerative changes.  

In the May 1996 statement, the veteran's physician wrote that 
the veteran was having problems with instability and pain 
along the medial joint line, and that an arthroscopy of the 
left knee conducted that month revealed an area of Grade III 
to IV chondromalacia along the weight bearing surface of the 
lateral tibial plateau.  Damage to the articular cartilage 
was also noted.  

Another examination of the veteran's knees was conducted for 
VA purposes in August 1996.  This examination report revealed 
that the veteran had no symptoms related to his right knee, 
but that twisting his left knee would cause sharp pain and 
swelling, which, however, subsided in less than eight hours.  
The veteran also advised that he was a mail handler with the 
Post Office.  

The examiner noted that the veteran walked with a normal gait 
and without limping or listing.  He was able to squat fully 
and the arthroscopic portals over the anterior aspect of both 
knees were well healed.  No joint effusion or swelling 
involving either knee was noted, and there was no localized 
tenderness about either knee.  There was, however, some 
degree of anterior displacement in both knees during the 
drawer sign procedure.  Nevertheless, the collateral 
ligaments were intact, and there was full range of motion.  
X-rays were interpreted as revealing no evidence of any 
arthritic changes.  The diagnosis was status postoperative 
partial medial meniscectomy both knees.   

Following the veteran's VA examination, another statement 
from the veteran's private physician was received at the RO.  
This statement was dated in October 1996, and in it Dr. R. 
emphasized that the veteran had an anterior cruciate 
deficient left knee with signs of arthritic changes on both 
the medial and lateral compartments.  She indicated that the 
veteran had to wear a derotational brace for instability and 
had to adjust his activity level to accommodate his knee.  
Dr. R. also noted that the veteran was at risk for tearing of 
the medial meniscus and the lateral meniscus, and that he 
could anticipate a more rapid progression of his degenerative 
joint disease.  

The veteran underwent yet another examination for VA purposes 
in September 1998.  The report from this examination revealed 
that the veteran indicated that he had not had any particular 
medical treatment for his left knee in the past one and a 
half years.  With respect to his right knee, the veteran 
reported that he has had no difficulty with that knee since 
service, and that it was asymptomatic.  The veteran did, 
however, complain that the medial joint space of his left 
knee was painful, particularly when he pushed heavy mail 
containers at his place of employment, (the Post Office).  It 
was also noted that the veteran offered no complaints of knee 
locking, instability or crepitation.  

Physical evaluation revealed that the veteran walked with a 
normal gait and squatted fully without difficulty.  Both 
knees had a normal contour and there was no evidence of any 
swelling or joint effusion.  There was no palpable tenderness 
about the right knee, although the veteran was tender over 
the medial joint space of the left knee.  Nevertheless, there 
was full range of painless motion about both knees, with no 
evidence of any pain along the arc of motion in either knee.  
Collateral and posterior ligaments were intact bilaterally, 
but there was what was described as 1+ laxity or .5 cm of 
anterior/posterior instability in the left knee.  Both 
quadriceps measured 49.5 cm in circumference.  The right knee 
measured 42 cm in circumference, and the left knee measured 
41 cm.  The diagnoses were as follows:  

Status post-op arthroscopic surgery right knee. 

Status post-op arthroscopic partial medial 
meniscectomy left knee. 

Anterior cruciate ligament deficient left knee. 

The examiner also included in his report the comment that the 
veteran had no functional impairment in the right knee, and 
that the functional impairment in the left knee primarily 
consisted of pain when attempting to push heavy objects at 
the Post Office.  He also remarked that there was no evidence 
on physical examination that weakened movement, pain, fatigue 
or incoordination caused any loss of motion in either knee.  
In this regard, the examiner noted that the range of motion 
in both knees was from 0 degrees extension to 135 degrees 
flexion.   

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . .  [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet.App. 202, at 205 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 139 (1992).

C.  Analysis 

(i.)  Bilateral Knee Arthritis

With respect to the evaluation of the veteran's bilateral 
knee arthritis, applicable criteria provide that arthritis 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
See Diagnostic Code 5003.   The criteria to evaluate 
limitation of motion of the knee is found in Diagnostic Codes 
5260 and 5261.  Diagnostic Code 5260 addresses limitation of 
flexion.  Under this code a noncompensable evaluation is 
assigned when flexion is limited to 60 degrees.  With flexion 
limited to 45 degrees, a 10 percent evaluation is assigned.  
A 20 percent disability evaluation is warranted when flexion 
is limited to 30 degrees.  Diagnostic Code 5261 contemplates 
limitation of extension.  Under this code a noncompensable 
evaluation is assigned with extension limited to 5 degrees.  
With extension limited to 10 degrees, a 10 percent disability 
evaluation is assigned.  Where extension is limited to 15 
degrees a 20 percent disability rating is warranted.  
Pursuant to the provisions of 38 C.F.R. § 4.71, Plate II, 
normal range of motion of the knee is considered to be from 0 
degrees extension to 140 degrees flexion, although for this 
veteran, his normal range of knee motion was identified in 
the April 1992 VA examination report as from 0 degrees 
extension to 130 degrees flexion.  

As is obvious from the foregoing summary of the veteran's 
medical history, the veteran at no time during the course of 
his appeal met the criteria to qualify for a compensable 
evaluation for loss of range of motion for either knee.  The 
greatest loss of motion shown at any time was the isolated 
episode in 1992 when the range of motion of the left knee was 
from 0 to 115 degrees.  This clearly does not reflect a 
compensable level of disability as contemplated under 
Diagnostic Codes 5260 or 5261.  Accordingly, these codes do 
not provide a basis for awarding any compensable disability 
evaluation for either of the veterans' knees.  

That notwithstanding, Diagnostic Code 5003 also provides that 
when limitation of motion of a specific joint is 
noncompensable, a rating of 10 percent is for application for 
each such major joint affected by limitation of motion.  Any 
such limitation of motion, however, must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  (The knee is 
considered a major joint under 38 C.F.R. § 4.45.)  

It is observed from the foregoing evidence that but for the 
isolated episode in December 1992, there has not been any 
occasion when the veteran was found to actually have any loss 
of motion of his knees.  On that occasion, his loss was 
confined to the left knee, but it had obviously been 
recovered by the time the veteran was next examined for VA 
purposes three months later.  At that time, no loss of motion 
in either knee was identified, and when most recently 
examined, the veteran was again described as having full 
range of painless motion about both knees.  Under these 
circumstances, the Board is not persuaded that the criteria 
contemplated for a 10 percent evaluation for limitation of 
motion of either knee under the aforementioned provisions of 
Diagnostic Code 5003 have been met.  

This Diagnostic Code, however, does provide another means of 
establishing a compensable 10 percent evaluation for joints 
affected by arthritis.  When there is no limitation of 
motion, as is the case here, but there is X-ray evidence of 
involvement of 2 or more major joints, a 10 percent rating is 
warranted.  This is the criterion the RO used to establish 
the 10 percent rating it assigned effective from February 
1992.  Since as explained above, there is no basis for 
assigning an evaluation for the veteran's arthritis in excess 
of 10 percent, under any other theory, there is no basis to 
assign a disability evaluation in excess of that which is 
currently in effect.  Accordingly, the veteran's appeal in 
this regard must be denied. 

(ii.)  Status Post Medical and Lateral Meniscus Tear Repair, 
Right Knee 

Turning to the evaluation of the veteran's right knee 
disability, other than as manifested by arthritis, Diagnostic 
Code 5257 provides that where there is slight recurrent 
subluxation or lateral instability, a 10 percent rating is 
assigned.  When there is moderate recurrent subluxation or 
lateral instability, a 20 percent rating is assigned.  For 
severe recurrent subluxation or lateral instability, a 30 
percent rating is assigned.  This is the highest rating under 
this code.  The Board also observes that under Diagnostic 
Code 5259, a 10 percent rating may be assigned for 
symptomatic residuals of the removal of semilunar cartilage.  
(There is no higher rating under this code.)  Under 
Diagnostic Code 5258, a 20 percent rating is assigned for 
dislocated semilunar cartilage with frequent episodes of 
locking, pain and effusion into the joint.  (This is the only 
rating assigned under this code.)  

The medical evidence in this case shows that after April 
1996, the veteran has had essentially no complaints related 
to his right knee.  Treatment he received in April 1996 was 
exclusively directed to his left knee, and when examined in 
August 1996, it was noted that the veteran denied any 
symptoms in his right knee.  Likewise, when examined in 1998, 
it was noted that the veteran's right knee was asymptomatic.  
The records dated prior to 1996, however, are consistent in 
showing complaints of right knee pain, and findings in 1992 
even included laxity.  It is significant, however, that none 
of the medical findings related to the right knee have 
included lateral instability, subluxation, or frequent 
episodes of locking and effusion.  In the Board's view, these 
facts preclude an assignment of a disability evaluation under 
the provisions of either Diagnostic Code 5257 or 5258.  
Since, however, the record shows the veteran's consistent 
complaints of pain from the time of his discharge from 
service in 1992 and his treatment in April 1996, it may be 
concluded that he has met the criteria for a compensable 
evaluation under Diagnostic Code 5259 for symptomatic 
residuals arising from the removal of semilunar cartilage.  
This 10 percent rating is the maximum rating under this code, 
and since the veteran does not meet the criteria for a higher 
rating under any other Diagnostic Code, this 10 percent 
evaluation represents the highest rating that may be assigned 
for the right knee impairment during this period.  As 
indicated above, since there is no evidence of any right knee 
complaints after April 1996, there is no basis to continue 
this separate 10 percent evaluation for the veteran's right 
knee disability after that date.  

(iii.)  Status Post Medial Meniscus Tear Repair, Left Knee

Considering the veteran's left knee disability, other than 
arthritis, the Board observes that as with the right knee 
discussed above, the record shows consistent complaints of 
left knee pain in those records dated between 1992 and April 
1996.  Unlike the veteran's right knee, however, the 
veteran's left knee complaints continue past April 1996, and 
indeed, the April 1996 records show the presence of left knee 
edema.  By the time the veteran was examined in August 1996, 
however, there was no joint effusion or swelling present in 
the knee, the veteran was able to squat fully, and he walked 
with a normal gait.  Collateral ligaments were likewise noted 
to be intact, and full range of knee motion was observed.  

Similar findings were recorded following the examination of 
the veteran conducted in 1998, where, although he complained 
of left knee discomfort, it was noted that the veteran walked 
with a normal gait and squatted fully without difficulty.  
There was also no evidence of any swelling or joint effusion, 
and full range of painless motion was present.  

On the foregoing record, it is apparent that as with his 
right knee, under the provisions of Diagnostic Code 5259 for 
symptomatic residuals from his surgery, the veteran met the 
criteria for a compensable 10 percent evaluation for his left 
knee disability effective from the time of his discharge from 
service in February 1992 until his left knee symptoms became 
worse as demonstrated by those records from April 1996.  
Since, however, the evidence does not show that during this 
period between February 1992 and April 1996 the veteran 
experienced moderate recurrent subluxation or lateral 
instability, or frequent episodes of locking or effusion into 
the joint, a rating in excess of 10 percent is not warranted 
during this time.  

After April 1996, the record shows that the RO assigned a 20 
percent evaluation which became effective from October 1996.  
As set forth above, however, the evidence shows that the 
veteran's increased symptoms began in April 1996.  Under 
these circumstances, the Board concludes that this 20 percent 
rating should be assigned effective from that date.  

As to a rating in excess of 20 percent for the veteran's left 
knee, it may simply be stated that the record at no time 
showed the presence of severe recurrent subluxation or 
lateral instability, as would warrant the assignment of the 
next higher 30 percent rating.  Accordingly, a rating in 
excess of the 20 percent evaluation that veteran has been 
assigned for his left knee disability is not warranted.  
Similarly, the record also establishes that effective from 
the most recent examination conducted in September 1998, the 
veteran no longer met the criteria for a 20 percent rating 
for his left knee disability.  As stated above, at that time 
the veteran walked with a normal gait and fully squatted 
without difficulty.  In addition, there was no evidence of 
any swelling or joint effusion into the left knee, and he had 
full range of painless motion.  Although there was left knee 
instability noted, it is important to observe that this was 
not lateral instability, but rather anterior/posterior 
instability.  There was no mention of any subluxation.  In 
view of this, the Board concludes that the criteria for an 
evaluation in excess of 10 percent were no longer met at the 
time this examination took place.  Accordingly, the appeal 
for an evaluation in excess of 10 percent for the veteran's 
left knee that was assigned by the RO effective from August 
1999 is denied. 

C.  Conclusion

To summarize the effect of this decision, the veteran's 
service connected knee disabilities and their evaluations 
will be set out below.  

I.  Traumatic Arthritis, both knees
10 percent effect from February 1992 (No change from 
what the RO
assigned.)  

II.  Status post medical and lateral meniscus tear repair, 
right knee
	10 percent effective from February 1992 to April 1996
	0 percent effective from May 1, 1996

III.  Status post medical meniscus tear repair, left knee
	10 percent effective from February 1992 to April 1996
	20 percent effective from April 1996 to July 1999
	10 percent effective from August 1, 1999

In reaching its decision, the effects of which are summarized 
above, the Board has specifically considered the veteran's 
entitlement to staged ratings as prescribed in Fenderson v. 
West, 12 Vet. App. 119 (1999), and assigned disability 
evaluations accordingly.  

Further, in evaluating the veteran's disability, the Board 
has also considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, as they relate to pain and any resulting functional 
impairment due to pain, including during flare-ups, as 
discussed in the decision of the Court of Appeals for 
Veterans Claims in DeLuca v. Brown, supra.  In this regard, 
it must be acknowledged that the veteran has consistently 
expressed his complaints of knee discomfort, whether related 
to both knees as in earlier years, or, more recently, to only 
the left knee.  At the same time, however, the veteran's 
range of motion of his knees are essentially intact, he 
apparently does not walk with a limp, and it was specifically 
noted when he was last examined that weakened movement, pain, 
fatigue or incoordination did not cause any loss of motion in 
either knee.  There was no functional impairment caused by 
the right knee, and the impairment attributed to the left 
knee arose only in the context of pushing particularly heavy 
objects.  In view of this, the Board finds that the rating 
actions assigned or confirmed by this decision contemplates 
any impairment the veteran may experience during a flare-up, 
and that consideration of the provisions of sections 4.40 and 
4.45 does not call for the assignment of increased disability 
ratings above those that are assigned.  

Finally, the Board has given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1), but the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321.  The 
current evidence of record does not demonstrate, nor has it 
been contended, that the veteran's knee disabilities have 
resulted in frequent periods of hospitalization.  Indeed, the 
veteran apparently does not even currently receive outpatient 
care, according to the record to date.  Further, there is no 
evidence that the veteran's knee problems have interfered in 
any meaningful way with his employment.  Moreover, while it 
is undisputed that the service-connected knee disabilities at 
issue would have an adverse effect upon the veteran's 
employment as a mail handler with the Post Office, it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  Accordingly, with the lack 
of evidence showing unusual disability not contemplated by 
the rating schedule, the Board concludes that a remand to the 
RO, for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation, is not 
warranted.







	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an increased initial rating for bilateral knee 
arthritis is denied.  

Subject to the law and regulations governing entitlement to 
monetary benefits, and to the extent that a 10 percent 
disability evaluation for status post medial and lateral 
meniscus tear repair, right knee, is assigned effective from 
February 1992 to April 1996, entitlement to an increased 
(compensable) initial rating for the veteran's right knee 
disorder, is granted.  

Entitlement to a compensable evaluation for the veteran's 
right knee disorder (other than arthritis) effective from May 
1, 1996, is denied.  

Subject to the law and regulations governing the payment of 
monetary benefits, an increased 10 percent rating for status 
post medial meniscus tear repair, left knee, is granted, 
effective from February 1992 to April 1996.  

Subject to the law and regulations governing the payment of 
monetary benefits, an increased 20 percent rating for the 
veteran's left knee disorder (other than arthritis) effective 
from April 1996 to August 1999 is granted.  

An increased rating in excess of 10 percent for the veteran's 
left knee disorder (other than arthritis) after August 1999 
is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

